Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the following communication: RCE filed on 09/12/2022.
Claims 1-5 and 8-9 are still pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/29/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 1 recites “the reader being disposed upstream of a pretreatment portion” in lines 6-7 and ““the reader being disposed upstream of the pretreatment portion” in lines 10-11. Independent claims 8-9 recite similar limitations in lines 3 & 6 (claim 8) and lines 5 & 8 (claim 9).
	There is no support in the specification/drawings for the limitation that the reader is disposed upstream of a pretreatment portion. Fig. 1 shows the pretreatment portion/device 10. Fig. 3 shows code reader 35 and Fig. 9 with corresponding paragraphs 54-59, describe the process of acquiring identifying information and transmitting pretreatment instructions but none of these figures or paragraphs clearly support or show how the reader 35 is disposed upstream of a pretreatment device 10?
Steps of fig. 9 establish that first the identification information is read by reader 35 (step 1) and then the pretreatment instruction is transmitted accordingly to the pretreatment device 10 (steps 12-13). However, none of this establishes the fact that the reader 35 of fig. 3 must be placed upstream to pretreatment device 10 of fig. 1? There is no further support found in the specification.
Claims 2-5 are dependent upon independent claim 1.

Response to Arguments
Applicant's amendments filed 08/29/2022 have been considered and entered, however, applicant’s arguments filed have been fully considered but they are not persuasive. 
Applicant firstly argues that disclosure sufficiently provides support for the reader being placed upstream to the pretreatment portion in paragraphs 54-59 and steps of fig. 9, see remarks, page 5.
In reply, examiner asserts that the support provided by the applicant does not provide any substantial evidences supporting the fact that the reader 35 is placed upstream to the pretreatment device 10. Steps of fig. 9 establish that firstly the identification information is read by reader 35 (step 1) and then the pretreatment instruction is transmitted accordingly to the pretreatment device 10 (steps 12-13). However, none of this establishes the fact that the reader 35 of fig. 3 must be placed upstream to pretreatment device 10 of fig. 1? Just because one step is executed before another step, it does not at all establish the fact that physical elements must be arranged in correlation to the sequence the steps being executed. There is no support in drawings or the disclosure which supports a supply-chain kind of arrangement showing that the steps are executed in series/sequence in a pipeline going from physical hardware structure to another based on the sequence of steps executed. Reader 35 can very well be disposed elsewhere in relation to pretreatment device, there is no requirement that it must be upstream of device 10 since it executes first step of main processing in fig. 9. Just because pretreatment device 10 acquires information from reader 21, does not establish that reader must be disposed upstream to device 10? 
  Applicant further argues that cited references, particularly Sugaya fails to teach a transmission instruction for identified print data, to a storage device which stores print data since Sugaya fails to teach the newly amended features such as “the identification information identifying the treatment medium”, see remarks, page 6.
In reply, examiner asserts that not just Sugaya but combination between Gerber and Sugaya has been shown to teach all the features of independent claims. Further note that Gerber has been successfully shown to teach that the RFID readers such as reader 138 in areas 120, 140 or reader 164 in pre-treatment station 160 or reader 177 read the tray 200 to acquire information regarding the treatment medium and further transmitting to pretreatment station 160, paragraphs 69-75, 93, 107.
Wherein, Sugaya teaches performing a pretreatment based on conditions such as temperature of print medium, wherein heat treatment is provided according to the thickness and the type of recording medium P. Specifically, the control section 10 stores table data where the set temperatures T4 and T5 of the heating roller 71 are set according to the two parameters of the type and thickness of recording medium P. The control section 10 performs the processing of determining the set temperatures T4 and T5 on the basis of the input of these and applies heat treatment accordingly, see paragraphs 131, 417.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gerber, US 2013/0335467 in view of Sugaya et al., US 2013/0265359.
Regarding claim 1, Gerber discloses a pretreatment control apparatus (device 100 has printing system 150, fig. 1) comprising: a processor (system controller 105 or processor 520, paragraph 109); and a memory (RAM) storing computer-readable instructions for execution by the processor to perform a process (paragraphs 114, 121) including: performing first transmission processing that transmits a pretreatment (pre-treatment station 160 as shown in fig. 8, paragraph 85) instruction based on identification information, read by a reader (RFID reader(s) such as reader 138, 164, 177, etc., paragraphs 69, 107), the reader being disposed upstream of a pretreatment portion (it is clearly shown in fig. 1B that the RFID readers which are part of the conveyance 180 as evidenced clearly by the arrangement shown in fig, 7A, are in fact are disposed upstream corresponding to the pretreatment station 160 (which is further down in the pipeline as can be clearly seen in fig. 1B) for performing pretreatment. Also, note that where pretreatment 160 is located at the bottom in the middle of the printing system 100 while conveyance 180 with RFID readers is disposed upstream at the almost front of the printing system 100 as shown in fig. 1B, also see paragraphs 93, 107)  which performs a pretreatment with respect to a treatment medium, to the pretreatment portion (note that identifiers such as tray identifier reader 138 in loading area 120, unloading area 140 and identifier reader 164 in pre-treatment station 160 and readers 177 in printing system 150 can read the tray 200 to acquire identifier 230 with information regarding the treatment medium and transmit it to the pretreatment station 160 for performing treatment, paragraphs 57, 69-75, 93, 107); and second transmission processing that transmits a transmission instruction for identified print data depending on a reading of the identification information by the reader, the reader being disposed upstream of the pretreatment portion (it is clearly shown in fig. 1B that the RFID readers which are part of the conveyance 180 as evidenced clearly by the arrangement shown in fig, 7A, are in fact are disposed upstream corresponding to the pretreatment station 160 for performing pretreatment. Also, note that where pretreatment 160 is located at the bottom in the middle of the printing system 100 while conveyance 180 with RFID readers is disposed upstream at the almost front of the printing system 100 as shown in fig. 1B, also see paragraphs 93, 107), to a storage (unloading station) which processes print data (note that identifier reader 138 transmit the information with identified identifiers read from the tray 200 on which further treatment was performed to tray identifier reader 148 in unloading station, which further acquire the scanned identifier(s) 230 with information regarding which of the print/printed articles/data is to be removed, stored/packaged and further processed, paragraphs 69-75), the identification information identifying the treatment medium (note that RFID readers such as reader 138 in areas 120, 140 or reader 164 in pre-treatment station 160 read the tray 200 to acquire information regarding the treatment medium and further transmitting to pretreatment station 160, paragraphs 57, 69-75, 93, 107).
Gerber fails to explicitly disclose a transmission instruction for identified print data, to a storage device which stores print data. 
However, Sugaya teaches pretreatment portion which performs a pretreatment with respect to the treatment medium (as demonstrated in paragraphs 232-248 where treatment is provided based on certain conditions such as temperature of print medium) and a transmission instruction for identified print data, to a storage device which stores print data (paragraphs 128, 131, 417, note that heat treatment is provided according to the thickness and the type of recording medium P. Specifically, the control section 10 stores table data where the set temperatures T4 and T5 of the heating roller 71 are set according to the two parameters of the type and thickness of recording medium P. The control section 10 performs the processing of determining the set temperatures T4 and T5 on the basis of the input of these and applies heat treatment).
It would have been obvious to modify the printing system as disclosed by Gerber to include pre-treatment techniques as taught by Sugaya. The motivation for the skilled artisan in doing so is to improve the image forming device by removing residual ink on the transfer drum, which results in an increase in complexity of the device and cost as part of pre-treatment process as taught by Sugaya at paragraph 7. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Gerber with Sugaya to reach the aforementioned advantage.
Regarding claim 2, Combination of Gerber with Sugaya further teaches transmitting the transmission instruction before the pretreatment processor completes the pretreatment (Sugaya, the storage instruction and transmission happens, paragraphs 128, 131, 417, before the pretreatment actually takes place, paragraphs 232-248). 
It would have been obvious to modify the printing system as disclosed by Gerber to include pre-treatment techniques as taught by Sugaya. The motivation for the skilled artisan in doing so is to improve the image forming device by removing residual ink on the transfer drum, which results in an increase in complexity of the device and cost as part of pre-treatment process as taught by Sugaya at paragraph 7. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Gerber with Sugaya to reach the aforementioned advantage.
Regarding claim 5, Gerber further discloses wherein the pretreatment control apparatus is a printing apparatus which performs printing with respect to the treatment medium (printing system 150 which has pre-treatment station 160 for performing pre-treatment and print system 170 which does the printing, paragraphs 43, 84-93). 
Regarding claim 8, claim 8 recites identical features, as claim 1, except claim 8 is a method claim. Thus, arguments made for claim 1 are applicable for claim 8.
Regarding claim 9, which recites a non-transitory computer-readable recording medium version of claim 1, see rationale as applied above. Note that non-transitory computer-readable recording medium is taught by Gerber at paragraph 172 and Sugaya at paragraphs 127-128).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Gerber, US 2013/0335467 in view of Sugaya et al., US 2013/0265359 as applied in claim 1 above and further in view of Nakata, US 2006/0023230.
Regarding claim 3, Gerber discloses memory storing computer-readable instructions for execution by the processor to perform a process (paragraphs 114, 121)  further including: performing acquisition processing that acquires the identification information of a treatment medium (paragraphs 84-93, 107); wherein in the acquisition processing,  the processor acquires the identification information which includes information indicating whether to execute the pretreatment (paragraphs 84-93). 
Gerber with Sugaya fails to explicitly teach information indicating whether or not to execute a process, and when the pretreatment will not be executed based on the identification information which includes the information indicating whether to execute the pretreatment, transmitting the pretreatment instruction indicating that the pretreatment is not to be executed.
However, Nakata teaches information indicating whether or not to execute a process, and when the pretreatment will not be executed based on the identification information which includes the information indicating whether to execute the pretreatment, transmitting the pretreatment instruction indicating that the pretreatment is not to be executed (as clearly depicted in paragraphs 19-21).
It would have been advantageous to modify the printing system with pre-treatment techniques as taught by Gerber with Sugaya to include the determining and not executing certain process techniques as taught by Nakata. The motivation for the skilled artisan in doing so is to provide a mechanism in which whether or not a printing process can be executed in a user's desired format as much as possible can be recognized by the user before a print output is executed from an application as taught by Nakata at paragraph 18. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Gerber with Sugaya & Nakata to reach the aforementioned advantage.
Regarding claim 4, Combination of Gerber with Sugaya & Nakata teaches a display controller (display unit) configured to cause a display to display that the pretreatment/process is not to be executed, when the pretreatment/process will not be executed (Gerber, paragraphs 84-93; Nakata, paragraphs 19-21). 
It would have been advantageous to modify the printing system with pre-treatment techniques as taught by Gerber with Sugaya to include the determining and not executing certain process techniques as taught by Nakata. The motivation for the skilled artisan in doing so is to provide a mechanism in which whether or not a printing process can be executed in a user's desired format as much as possible can be recognized by the user before a print output is executed from an application as taught by Nakata at paragraph 18. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Gerber with Sugaya & Nakata to reach the aforementioned advantage.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hirakawa, US 2006/0214984 – teaches performing various treatment processes, paragraph 73.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAWAN DHINGRA/Examiner, Art Unit 2672                                                                                                                                                                                                        
/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677